ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that THEODORE M. FIESCHKO of WEST ORANGE, who was admitted to the bar of this State in 1982, be publicly reprimanded for violation of RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6) and RPC 8.1(b) (failure to cooperate with the ethics authorities), and that certain conditions be placed on respondent’s practice, and good cause appearing;
The Court adopts the findings contained in the report of the Disciplinary Review Board; and
It is ORDERED that THEODORE M. FIESCHKO is publicly reprimanded; and it is further
ORDERED that respondent shall file with the Office of Attorney Ethics, on a schedule to be established by the Office of Attorney Ethics, annual certified statements by an accountant attesting to respondent’s compliance with the recordkeeping requirements of Rule 1:21-6 for calendar years 1992, 1993 and 1994; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.